 



Exhibit 10.2
MAX & ERMA’S RESTAURANTS, INC.
SEVERANCE AGREEMENT
IN THE EVENT OF CHANGE IN CONTROL
     This Agreement is made this 29th day of May, 2006, by and between Robert A.
Lindeman (“Executive”) and MAX & ERMA’S RESTAURANTS, INC., a Delaware
corporation with its principal office at 4849 Evanswood Drive, Columbus, Ohio,
its affiliates, subsidiaries, successors, and assigns (the “Company”).
Recitals
     A. The Company competes in the casual dining segment of the restaurant
industry by operating Max & Erma’s Restaurants that offer a variety of high
quality food in a casual, comfortable, and fun atmosphere and with a uniquely
personable style.
     B. The Executive is a principal officer of the Company and an integral part
of its management.
     C. The Company considers the Executive’s continued services to be in the
best interest of the Company and desires, through this Agreement, to assure the
Executive’s continued services on behalf of the Company on an objective and
impartial basis and without distraction or conflict of interest in the event of
an attempt to obtain control of the Company.
Agreement
     NOW, THEREFORE, the parties agree as follows:
     1. Definitions. For purposes of this Agreement, the following terms shall
have the following meanings unless otherwise expressly provided in this
Agreement:
     (a) Change in Control. A “Change in Control” shall be deemed to have
occurred if and when, after the date hereof, (i) any “person” (as that term is
used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) on the date hereof), including any “group” as such
term is used in Section 13(d)(3) of the Exchange Act on the date hereof, shall
acquire (or disclose the previous acquisition of) beneficial ownership (as that
term is defined in Section 13(d) of the Exchange Act and the rules thereunder on
the date hereof) of shares of the outstanding stock of any class or classes of
the Company which results in such person or group possessing more than 50% of
the total voting power of the Company’s outstanding voting securities ordinarily
having the right to vote for the election of directors of the Company; or
(ii) as the result of, or in connection with, any tender or exchange offer,
merger or other business combination, or contested election, or any combination
of the foregoing transactions (a “Transaction”), the owners of the voting shares
of the Company outstanding immediately prior to such Transaction own less than a
majority of the voting shares of the Company after the Transaction; or (iii)
during any period of two consecutive years during the term of this Agreement,
individuals who at the beginning of such period constitute the Board of
Directors of the Company (or who take

 



--------------------------------------------------------------------------------



 



office following the approval of a majority of the directors then in office who
were directors at the beginning of the period) cease for any reason to
constitute at least one-half thereof, unless the election of each director who
was not a director at the beginning of such period has been approved in advance
by directors of the Company representing at least one-half of the directors then
in office who were directors at the beginning of the period; or (iv) the sale,
exchange, transfer, or other disposition of all or substantially all of the
assets of the Company (a “Sale Transaction”).
     Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred for purposes of this Agreement (a) if the Executive, alone or as
part of any “group” as such term is used in Section 13(d)(3) of the Exchange Act
on the date hereof, shall acquire (or disclose the previous acquisition thereof)
beneficial ownership (as that term is defined in Section 13(d) on the Exchange
Act and the rules thereunder on the date hereof) of shares of the outstanding
stock of any class or classes of the Company that results in the Executive or
the Executive as part of any “group” possessing more than 50% of the total
voting power of the Company’s outstanding voting securities ordinarily having
the right to vote for the election of directors of the Company; (b) upon the
occurrence of any Transaction, Sale Transaction, consolidation, or
reorganization involving the Company and the Executive, alone or with other
officers of the Company, or any entity in which the Executive (alone or with
other officers) has, directly or indirectly, any equity or ownership interest,
except where such entity is a publicly traded company and the Executive does not
own more than a 1% interest in such entity prior to the Transaction, Sale
Transaction, consolidation, or reorganization; (c) in a transaction otherwise
commonly referred to as a “management leveraged buyout”; or (d) in an
acquisition of stock of the Company by employee benefit plans sponsored by the
Company.
     (b) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Disability, 30 days after a Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties on a full-time basis during such 30-day period),
(ii) if the Executive’s employment is terminated for Cause, the date specified
in the Notice of Termination, (iii) if the Executive’s employment is terminated
by death, the date of death, and (iv) if the Executive’s employment is
terminated for any other reason, the date on which a Notice of Termination is
given, or, if the Company terminates the Executive’s employment without giving a
Notice of Termination, the date on which such termination is effective.
     (c) Disability. The Executive’s employment shall be deemed to have been
terminated by “Disability” if, as a result of his incapacity due to physical or
mental illness, he shall have been absent from his duties with the Company on a
full-time basis for the entire period of six consecutive months, and within
30 days after written notice of termination is given (which may occur before or
after the end of such six-month period) he shall not have returned to the
full-time performance of his duties.
     (d) Effective Period. The “Effective Period” means the 13-month period
following any Change in Control (even if such 13-month period shall extend
beyond the term of this Agreement or any extension thereof).

-2-



--------------------------------------------------------------------------------



 



     (e) Notice of Termination. A “Notice of Termination” shall mean a notice
which shall set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment.
     (f) Termination for Cause. The Company shall only have “Cause” to terminate
the Executive’s employment hereunder upon the occurrence of one or more of the
following grounds:
     (i) Commission of a crime which is a felony, fraud, or embezzlement, or any
misdemeanor involving an act of moral turpitude or committed in connection with
the Executive’s employment and which causes the Company a substantial detriment
or embarrassment;
     (ii) Engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company;
     (iii) The willful and continued refusal or failure to perform reasonably
assigned duties and responsibilities in a competent or satisfactory manner as
determined by the Company;
     (iv) The willful and continued insubordination of the Executive;
     (v) The willful and continued violation of any of the material terms and
conditions of this Agreement or any other written agreement or agreements that
the Executive may from time to time have with the Company; or
     (vi) The willful and continued violation of any of the Company’s rules of
conduct or behavior, such as may be provided in any employee handbook or as the
Company may promulgate from time to time.
     Notwithstanding the foregoing, the Executive shall not be deemed to have
been terminated for Cause under this Agreement unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the Board at a meeting
called and held for such purposes, after notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel (if the
Executive chooses to have counsel present at such meeting), to be heard before
the Board, finding that, in the good faith opinion of the Board, the Executive
had committed an act constituting Cause as defined in this Agreement and
specifying the particulars of the act constituting Cause in detail. Nothing in
this Agreement will limit the right of the Executive or the Executive’s
beneficiaries to contest the validity or propriety of any such determination.
     (g) Termination For Good Reason. “Good Reason” shall mean, unless the
Executive shall have consented in writing thereto, termination by the Executive
of his employment following a Change in Control because of any of the following:

-3-



--------------------------------------------------------------------------------



 



     (i) A reduction in Executive’s title, duties, responsibilities, or status,
as compared to such title, duties, responsibilities, or status immediately prior
to the Change in Control or as the same may be increased after the Change in
Control;
     (ii) The assignment to the Executive of duties inconsistent with the
Executive’s office on the date of the Change in Control or as the same may be
increased after the Change in Control;
     (iii) A reduction by the Company in the Executive’s base salary as in
effect immediately prior to the Change in Control or as the same may be
increased after the Change in Control, or a reduction by the Company after a
Change in Control in the Executive’s total compensation (including bonus) so
that the Executive’s total cash compensation in a given calendar year is less
than 90% of Executive’s total compensation for the prior calendar year;
     (iv) A requirement that the Executive relocate anywhere not mutually
acceptable to the Executive and the Company or the imposition on the Executive
of business travel obligations substantially greater than his business travel
obligations during the year prior to the Change in Control;
     (v) The relocation of the Company’s principal executive offices to a
location outside the greater Columbus, Ohio area;
     (vi) The failure by the Company to continue in effect any material fringe
benefit or compensation plan, retirement plan, life insurance plan, health and
accident plan, or disability plan in which the executive is participating at the
time of a Change in Control (or plans providing the Executive with substantially
similar benefits), the taking of any action by the Company which would adversely
affect the Executive’s participation in or materially reduce his benefits under
any of such plans or deprive him of any material fringe benefit enjoyed by him
at the time of the Change in Control, or the failure by the Company to provide
him with the number of paid vacation days to which he is then entitled on the
basis of years of service with the Company in accordance with the normal
vacation policy then in effect immediately prior to the Change in Control;
     (vii) Any breach of this Agreement on the part of the Company; or
     (viii) Failure of any successor to assume all obligations under this
Agreement.
     (h) Termination for Retirement. Termination by the Company of the
Executive’s employment based on “Retirement” shall mean termination in
accordance with the Corporation’s normal retirement policy applicable to its
salaried employees as in effect immediately prior to the Change in Control or in
accordance with any other retirement arrangement established with the
Executive’s consent with respect to the Executive.

-4-



--------------------------------------------------------------------------------



 



     (i) Window Period. The “Window Period” means the thirteenth (13th) month
following any Change in Control (even if such thirteenth (13th) month shall
extend beyond the term of this Agreement or any extension thereof).
     2. Previous Agreement Terminated. Any prior severance agreement in the
event of a change in control between the Company and the Executive is hereby
terminated, including that certain Severance Agreement in the Event of Change in
Control, dated December 14, 2000.
     3. Term. Unless sooner terminated as herein provided, the term of this
Agreement shall commence on the date hereof and shall continue until the third
anniversary of the Commencement Date (the “Termination Date”); provided,
however, that commencing on the Termination Date and on each anniversary date
thereof the term of this Agreement shall automatically be extended for one
additional year beyond the then existing term unless, not later than one hundred
twenty (120) days immediately preceding the Termination Date of the then
existing term, the Company shall have given the Executive notice that it wishes
to terminate this Agreement in which case the Agreement shall terminate at the
end of the then existing term. The Company may not give such notice at any time
while it has knowledge that any third person has taken steps or announced an
intention to take steps reasonably calculated to effect a Change in Control.
Notwithstanding the above, if a “Change in Control” (as defined herein) of the
Company occurs during the term of this Agreement, the term of this Agreement
will be extended for thirteen (13) months beyond the end of the month in which
any such Change in Control occurs. It is understood that no amounts or benefits
shall be payable under this Agreement unless (i) there shall have been a Change
in Control during the term of this Agreement and (ii) the Executive’s employment
is terminated at any time during the Effective Period or the Window Period as
provided in Section 5 hereof. It is further understood that the Company may
terminate the Executive’s employment at any time after a Change in Control,
subject to the Company providing, if required to do so in accordance with the
terms hereof, the severance payments and benefits hereinafter specified, which
payments and benefits shall only be available if a Change in Control has
occurred prior to such termination. Prior to a Change in Control, this Agreement
shall terminate immediately if the Executive’s employment with the Company is
terminated for any reason, and Executive shall be entitled to no payments or
benefits hereunder.
     4. Termination Following a Change in Control. Any termination of
Executive’s employment by the Company for Cause, Disability, or otherwise or by
the Executive for Good Reason, which occurs at any time during the Effective
Period or the Window Period, shall be communicated by written Notice of
Termination to the other party.
     5. Compensation Upon Termination Following A Change in Control. The
Executive shall be entitled to the severance benefits provided in Section 5
hereof if his employment is terminated within the Effective Period or the Window
Period following a Change in Control of the Company (even if such Effective
Period or the Window Period extends beyond the term of this Agreement or any
extension thereof) unless his termination is (i) because of his death or
Retirement, (ii) by the Company for Cause or Disability, or (iii) by the
Executive other than for Good Reason; provided however, that the Executive may
terminate his employment for any reason during the Window Period, and shall be
entitled to the severance benefits provided in Section 5(c) hereof.

-5-



--------------------------------------------------------------------------------



 



     (a) For Cause. If, at any time during the Effective Period or the Window
Period, the Executive’s employment shall be terminated for Cause, the Company
shall pay his full base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, and the Company shall have no
further obligations to the Executive under this Agreement.
     (b) Death, Disability, or Retirement. If, at any time during the Effective
Period or the Window Period, the Executive’s employment is terminated by reason
of the Executive’s death, Disability, or Retirement, the Company shall pay to
the Executive or his legal representative his full base salary through the Date
of Termination, and the Company shall have no further obligation to the
Executive or his legal representative under this Agreement.
     (c) For Good Reason or without Cause. If, at any time during the Effective
Period or the Window Period, the Executive’s employment is terminated by the
Company for any reason other than Cause, death, Disability, or Retirement; or is
terminated by the Executive for Good Reason, at any time during the Effective
Period; or is terminated by the Executive during the Window Period for any
reason, then:
     (i) The Company shall pay to the Executive, not later than 30 days
following the Date of Termination, the Executive’s accrued but unpaid base
salary through the Date of Termination plus compensation for any current and
carried-over unused vacation days in accordance with the applicable personnel
policy and the unpaid balance of the current year’s premiums under any split
dollar life insurance policy on the life of the Executive held by the Company.
     (ii) The Company shall pay to the Executive, not later than 30 days
following the Date of Termination, an amount in cash equal to the product of
(x) the average annual bonus paid to the Executive for the last three full
fiscal years ending prior to the Date of Termination or, if the Executive has
been employed by the Company for less than three full fiscal years prior to the
Date of Termination, the average annual bonus paid to the Executive for the
entire period of the Executive’s employment prior to the Date of Termination and
(y) the fraction obtained by dividing (A) the number of days between the Date of
Termination and the last day of the last full fiscal year ending prior to such
date and (B) 365.
     (iii) All outstanding stock options issued to the Executive shall become
100% vested and thereafter exercisable in accordance with such governing stock
option plans and agreements, and the ownership of the unvested portion of the
Company’s cash value of any split dollar life insurance policy shall become 100%
vested in the Executive.
     (iv) In lieu of any further payments of salary to the Executive after the
Date of Termination, the Company shall pay to the Executive, not later than
thirty (30) days following the Date of Termination and notwithstanding any
dispute between the Executive and Company as to the payment to the Executive of
any other amounts under this Agreement or otherwise, a lump sum cash severance
payment (the “Severance Payment”) equal to 2.99 times the average annual
compensation which

-6-



--------------------------------------------------------------------------------



 



was payable to the Executive by the Company (or any other company (an
“Affiliate”) affiliated with the Company within the meaning of Section 1504 of
the Internal Revenue Code of 1986, as amended (the “Code”)) and includable in
the Executive’s gross income for federal income tax purposes for the five
taxable years ending prior to the date on which a Change in Control of the
Company occurred (or such portion of such period during which the Executive
performed personal services for the Company or an Affiliate). Compensation
payable to the Executive by the Company or an Affiliate shall include every type
and form of compensation includable in the Executive’s gross income for federal
income tax purposes in respect of the Executive’s employment by the Company or
an Affiliate.
     (d) Excess Parachute Payments. If any portion of the aggregate payments
under Section 5 hereof which are considered “parachute payments” within the
meaning of Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”), shall be determined by the Corporation’s independent auditors to
be nondeductible to the Company, then the aggregate present value of all of the
amounts payable to the Executive under Section 5(c) hereof shall be reduced to
the maximum amount which would cause all of the payments under Section 5(c) to
be deductible and in such event the executive shall have the option, but not the
obligation, to designate or select those kinds of payments which shall be
reduced and the order of such reductions, but failure of the Executive to make
such selections within a period of 30 days following notice of the determination
that a reduction is necessary will result in a reduction of all such payments,
pro rata. If the Executive disagrees with the determination of the reduced
amount by the Company’s auditors, he may contest that determination by giving
notice of such contest within 30 days of learning of the determination and may
use an accountant of his choice in connection with such contest. The Company
shall pay all of the Executive’s costs in connection with such contest if the
ultimate determination by the two accountants (that of the Company and that of
the Executive) in consultation with each other, or by a third accountant jointly
chosen by the two first-named accountants in the event the first two cannot
agree, represents a lesser reduction in the amounts payable under Section 5(c)
hereof than the Company’s independent auditors established in the first
instance. Otherwise, the Executive shall pay his own and any additional costs
incurred by the Company in contesting such determination. If there is a final
determination by the Internal Revenue Service or a court of competent
jurisdiction that the Company overpaid amounts under Section 280G of the Code,
the amount of the overpayment shall be treated as a loan to the Executive and
shall be repaid immediately, together with interest on such amount at the prime
rate of interest at Huntington National Bank, Columbus, Ohio, or any successor
thereto, in effect from time to time. If the Internal Revenue Service or a court
of competent jurisdiction finally determines, or if the Code or regulations
thereunder shall change such that the Corporation underpaid the Executive under
Section 280G of the Code, the Corporation shall pay the difference to the
Executive with interest as specified above.
     (e) Avoidance of Penalty Taxes. This Section 5 shall be interpreted so as
to avoid the imposition of excise taxes on the Executive under Section 4999 of
the Code, and the Executive may in his sole discretion elect to reduce any
payments he may be eligible to receive under this Agreement to prevent the
imposition of such excise taxes.

-7-



--------------------------------------------------------------------------------



 



     (f) Other Rights not Affected. The Executive’s right to receive payment
under this Agreement shall not decrease the amount of, or otherwise adversely
affect, any other benefits payable to the Executive under any plan, agreement,
or arrangement relating to employee benefits provided by the Company.
     (g) No Duty to Mitigate. The Executive shall not be required to mitigate
the amount of any payment provided for in this Section 5 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 5 be reduced by any compensation earned by the Executive as the
result of employment by another employer or by reason of the Executive’s receipt
of or right to receive any retirement or other benefits after the Date of
Termination of employment or otherwise.
     6. Successors; Binding Agreement
     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company and its subsidiaries to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation in the same amount and on the same
terms as he would be entitled hereunder if he terminated his employment for Good
Reason during the Effective Period or for any reason during the Window Period,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in this Agreement, “Company” shall mean the Company as defined above and
any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Section 6 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.
Nothing contained in this Section 6 shall be construed to modify or affect the
definition of a “Change in Control” contained in Section 1 hereof.
     (b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.
     7. Arbitration. Any dispute or controversy arising out of or relating to
this Agreement, or any breach thereof, shall be settled by arbitration in
accordance with the rules of the American Arbitration Association. The award of
the arbitrator shall be final, conclusive, and nonappealable and judgment upon
such award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall mean an arbitrator qualified to serve
in accordance with the rules of the American Arbitration Association and one who
is approved by both the Company and the Executive. In the absence of such
approval, each party shall designate a person qualified to serve as an
arbitrator in accordance with the rules of the American Arbitration Association
and the two persons so designated shall select the arbitrator from among those
persons qualified to serve in accordance with the rules of the American
Arbitration Association. The arbitration shall be held in Columbus, Ohio or
other such place as may be agreed upon at the time by the parities to the
arbitration.

-8-



--------------------------------------------------------------------------------



 



     8. Enforcement of Agreement. The Company is aware that upon the occurrence
of a Change in Control, the Board of Directors or a shareholder of the Company
may then cause or attempt to cause the Company to refuse to comply with its
obligations under this Agreement, or may cause or attempt to cause the Company
to institute, or may institute arbitration or litigation seeking to have this
Agreement declared unenforceable, or may take or attempt to take other action to
deny the Executive the benefits intended under this Agreement. In these
circumstances, the purpose of this Agreement could be frustrated. Accordingly,
if following a Change in Control it should appear to the Executive that the
Company has failed to comply with any of its obligations under Section 5(c) of
this Agreement or in the event that the Company or any other person takes any
action to declare Section 5(c) of this Agreement void or unenforceable, or
institutes any arbitration, litigation, or other legal action designed to deny,
diminish or to recover from the Executive the benefits entitled to be provided
to him under Section 5(c), and that the Executive has complied with all his
obligations under this Agreement, the Company authorizes the Executive to retain
counsel of his choice, at the expense of the Company as provided in this
Section, to represent him in connection with the initiation or defense of any
pre-suit settlement negotiations, arbitration, litigation, or other legal
action, whether such action is by or against the Company or any Director,
officer, shareholder, or other person affiliated with the Company, in any
jurisdiction. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company consents to the Executive
entering into an attorney-client relationship with such counsel, and in that
connection the Company and the Executive agree that a confidential relationship
shall exist between the Executive and such counsel, except with respect to any
fee and expense invoices generated by such counsel. The reasonable fees and
expenses of counsel selected by the Executive as hereinabove provided shall be
paid or reimbursed to the Executive by the Company on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by such
counsel in accordance with its customary practices, up to a maximum of 25% of
the amount due to the Executive under Section 5(c). Any legal expenses incurred
by the Company by reason of any dispute between the parties as to enforceability
of Section 5(c) or the terms contained in Section 5(c), notwithstanding the
outcome of any such dispute, shall be the sole responsibility of the Company,
and the Company shall not take any action to seek reimbursement from the
Executive for such expenses.
     9. Notices. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed in the
case of the Executive, to:
Robert A. Lindeman
8462 Grennan Woods Drive
Powell, Ohio 43065
and in the case of the Company, to the principal executive offices of the
Company, provided that all notices to the Company shall be directed to the
attention of the Company’s Chief Executive Officer with copies to the Secretary
of the Company, or to such other addresses as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

-9-



--------------------------------------------------------------------------------



 



     10. No Waiver. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the executive and a duly authorized officer of the Company. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time
     11. Saving. If any provision of this Agreement is later found to be
completely or partially unenforceable, the remaining part of that provision of
any other provision of this Agreement shall still be valid and shall not in any
way be affected by the finding. Moreover, if any provision is for any reason
held to be unreasonably broad as to time, duration, geographical scope, activity
or subject, such provision shall be interpreted and enforced by limiting and
reducing it to preserve enforceability to the maximum extent permitted by law.
     12. Code Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that you are a “specified employee” as
defined in Section 409A of the Code or any guidance promulgated thereunder
(“Code Section 409A”) and reasonably believes that payments under this Agreement
are subject to Code Section 409A’s six-month delay rule, you shall not be
entitled to any payments upon the termination of your employment until the
earlier of (i) the date which is six months after the termination of your
employment, or (ii) the date of your death. Additionally, if the Company
reasonably believes that any provision of this Agreement would cause you to
incur any additional tax or interest under Code Section 409A, the Company shall,
after consulting with you and receiving your approval (which shall not be
unreasonably withheld), reform such provision, to the extent possible, so as to
not cause you to incur any such additional tax or interest.
     13. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Ohio without reference to its choice of
law rules.
     14. Final Agreement. This Agreement replaces any existing agreement between
the Executive and the Company relating to the same subject matter and may be
modified only by an agreement in writing signed by the parties.

             
 
                MAX & ERMA’S RESTAURANTS, INC.    
 
           
 
  By:   /s/ Todd B. Barnum     
 
           
 
           
 
  Its:   Chief Executive Officer     
 
           
 
                EXECUTIVE                 /s/ Robert A. Lindeman                
  Robert A. Lindeman    

-10-